Mahoning C.P. No. 99CV1389.
This cause is pending before the court as an appeal of an election contest pursuant to R.C. 3515.15 from the Mahoning County Court of Common Pleas. Upon consideration of appellant’s motion to expedite case, motion to impound ballots and hold results in abeyance pending determination of appeal, motion to seal election results, and motion for writ of prohibition and request to expedite,
IT IS ORDERED by the court that the motions be, and hereby are, denied.
The court will render judgment on the merits of the appeal after the parties are given an opportunity to brief the cause on the merits in accordance with S.Ct.Prac.R. VI.
IT IS FURTHER ORDERED by the court that the Clerk of the Mahoning County Court of Common Pleas shall certify and transmit the record in this cause within twenty days of the date of this entry.
IT IS FURTHER ORDERED by the court that appellee’s brief shall be due thirty days from the date the record is filed; appellant’s reply brief, if any, shall be due within twenty days after the date appellee’s brief is filed; and the parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.
Douglas, J., not participating.